Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated February 22, 1994 (People v Poblah, 201 AD2d 678), affirming a judgment of the County Court, Nassau County, rendered October 10, 1991.
Ordered that the application is denied.
*607The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Ritter, J.P., S. Miller, O’Brien and Krausman, JJ., concur.